Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.628 Filed 04/19/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  EDUARDO REYES-TRUJILLO, GERARDO                               §
  SANTIAGO-HERNANDEZ, MIGUEL ANGEL                              §
  MARTINEZ-BARRAGAN, SANTOS BRUNO-CRUZ,                         §
  PABLO MATEO-VELAZQUEZ, and ANDRES                             §
  PONCIANO- SERNA,                                              §
                                                                §
        Plaintiffs,                                             §
                                                                §   Civil Action
  v.                                                            §   No: 5:20-CV-11692
                                                                §   Hon. Judith E. Levy
  FOUR STAR GREENHOUSE, INC., a corporation, and                §
  THOMAS SMITH, an individual,                                  §
                                                                §
        Defendants,                                             §
                                                                §
  v.                                                            §
                                                                §
  VASQUEZ CITRUS & HAULING, INC. a corporation,                 §
                                                                §
        Third-Party Defendant.                                  §


  STIPULATED ORDER FOR THE PROTECTION OF CONFIDENTIAL
                     INFORMATION
       This matter has come before the Court on the stipulation of Defendants

Four Star Greenhouse, Inc. (“Four Star”) and Thomas Smith (collectively,

“Defendants”) and Eduardo Reyes-Trujillo, Gerardo Santiago-Hernandez, Miguel

Angel Martinez-Barragan, Santos Bruno-Cruz, Pablo Mateo-Velazquez, and

Andres Ponciano-Serna, individually and putatively on behalf of similarly situated

individuals (“Plaintiffs,” and collectively with the Defendants, the “Parties”), and
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.629 Filed 04/19/21 Page 2 of 9




the Parties having stipulated to this Order for the Protection of Confidential

Information (“Protective Order”), the Court hereby orders as follows:

   1. For purposes of this Protective Order, Confidential Information is

information, documents, or discovery responses that are related to Plaintiffs’

immigration status.

         a. “[I]nformation, documents or discovery responses” shall include, but

             not be limited to, documents and tangible things, responses to requests

             for production of documents or other things, responses to

             interrogatories, responses to requests for admissions, deposition

             testimony and exhibits, and all copies, extracts, summaries or

             compilations.

         b. “[R]elated to Plaintiffs’ immigration status” may include, but is not

             limited to, past or current immigration or residency status,

             involvement in any immigration related proceedings or applications,

             travel to and from the United States, filings with government agencies

             that include or relate to immigration status, or any document

             containing sensitive personal identifiers such as passport, visa, social

             security, or ITIN numbers or place of birth or current address.

Designation of Confidential Information




                                          2
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.630 Filed 04/19/21 Page 3 of 9




   2. Plaintiffs may designate Confidential Information by stamping or otherwise

marking (in such manner as will not interfere with the legibility of the document)

each page of a document containing Confidential Information with the notation

“CONFIDENTIAL.”

   3. Any information or data that is not reduced to documentary, tangible, or

physical form, or that is otherwise not readily designated as “CONFIDENTIAL,”

may be designated as Confidential Information by informing counsel for the

Parties in writing that it is Confidential Information.

   4. Any copies or reproductions, excerpts, summaries or other documents or

media that paraphrase, excerpt or contain Confidential Information shall also be

treated as confidential pursuant to this Protective Order.

Confidential Deposition Testimony

   5. In the event deposition testimony concerns matters that Plaintiffs deem

Confidential Information, Plaintiffs may designate that portion of the transcript as

such (a) during the course of the deposition (in which case participation in that

portion of the deposition may be limited to those persons who are authorized to

receive such information pursuant to this Protective Order) or (b) by written

designation made within fifteen (15) days of receipt of the relevant transcript. The

15-day period is subject to enlargement or shortening either by consent of all

interested entities, such consent not to be unreasonably withheld, or by order of the

                                           3
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.631 Filed 04/19/21 Page 4 of 9




Court. The Parties shall treat each deposition transcript as if designated

“CONFIDENTIAL” until the period for the confidentiality designation of such

transcript has expired, after which time the Parties shall honor all confidentiality

designations in such transcript as provided in this Protective Order.

Use of Confidential Information

   6. Confidential Information shall not be disclosed to anyone other than:

          a. Counsel for the Parties, including paralegals and administrative

             support staff and who have agreed to be bound by the Protective

             Order;

          b. The Parties in this litigation, who have agreed to be bound by the

             Protective Order;

          c. The Court and its personnel;

          d. Court reporters and other personnel engaged to record depositions;

          e. Any expert, consultant, translator, interpreter, investigator, and/or

             medical expert retained by either of the Parties in connection with this

             litigation;

          f. Third-party contractors and their employees retained to provide

             document management and trial presentation services for this

             litigation;

          g. Other persons upon order of the Court.

                                           4
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.632 Filed 04/19/21 Page 5 of 9




   7. All Confidential Information received or obtained by a party shall be used

solely for purposes of this litigation pursuant to the terms of this Protective Order.

The Parties may use Confidential Information only to obtain information relevant

(as defined by Fed. R. Civ. P. 26(b)(1)) to the claim or defense of any Party. The

Parties shall take all reasonable efforts to avoid inadvertent disclosure of

Confidential Information.

   8. Nothing in this Protective Order shall preclude Plaintiffs, as the designating

party, from using their own Confidential Information for any lawful purpose.

Objections to Designation as Confidential

   9. If a party believes that a designation of any documents, information or

discovery responses as Confidential Information is unwarranted, it may inform the

designating party in writing within thirty (30) days of receipt of the document,

information or response. Upon receiving the written objection, both parties shall

negotiate in good faith to resolve their differences.

   10. Failing agreement, the objecting party may file a motion with the Court for

ruling on its objection. The burden of proving a designation of confidentiality,

however, shall remain with the designating party.

   11. Documents, information or discovery responses designated as

“CONFIDENTIAL” shall be treated as such under to the terms of this Protective




                                           5
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.633 Filed 04/19/21 Page 6 of 9




Order until the designating party agrees to de-designate such documents or by

Order of the Court.

Filing and Use of Confidential Information in Court.

   12. If Defendants seek to file Confidential Information with the Court, prior to

filing, Defendants will give 15 days’ notice to Plaintiffs as the designating party

and make a good faith and reasonable effort to come to an agreement on the

redaction of sensitive information related to Plaintiffs’ immigration status.

   13. If the Parties do not agree on redaction within 15 days, Defendants will

coordinate with Plaintiffs as the designating party to provide to the Court, either by

motion or proposed stipulated order, the Parties’ positions regarding sealing in

compliance with Local Rule 5.3. The Parties agree not to file any Confidential

Information with the Court unless and until the motion or stipulated order under

L.R. 5.3 is ruled on by the Court, or the Parties reach an alternative agreement on

the treatment of such Confidential Information.

   14. The Parties further agree and acknowledge that the use or disputed filing of

Confidential Information in this case (in any manner inconsistent with this

Protective Order) and/or the use of same in connection with any deposition,

hearing, trial, or other proceeding shall not constitute a waiver of or prejudice any

party's right to claim that the materials are confidential or otherwise entitled to

protection.

                                           6
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.634 Filed 04/19/21 Page 7 of 9




   15. Nothing contained in this Protective Order shall affect the right of any party

or producing entity to make any objection, claim privilege, or otherwise contest

any request for production of documents, subpoena, interrogatory, request for

admission, or question at a deposition as permitted by the Federal Rules of Civil

Procedure. Nothing in this Protective Order shall constitute an admission or

waiver, in whole or in part, of any claim, privilege, or defense by any party or

producing entity.

Effect of Protective Order after Termination of this Action

   16. After termination of this action, the provisions of this Protective Order shall

continue to be binding, except with respect to those documents and information

that become a matter of public record. This Court retains and shall have

jurisdiction over the parties and recipients of information of any type for

enforcement of the provisions of this Protective Order following termination of this

litigation.

   17. This Protective Order shall have no effect on whether a document or

information is discoverable. This Protective Order shall not be used as a basis to

expand the scope of discovery permitted by applicable law. Any agreement of the

parties embodied in this Protective Order does not constitute an admission or

agreement that any document or information designated CONFIDENTIAL by a

party is: (a) is entitled to any confidentiality; (b) is competent, relevant, or

                                            7
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.635 Filed 04/19/21 Page 8 of 9




material; (c) is subject to discovery; or (d) is admissible as evidence in this case.

Designation of any information subject to this Protective Order shall have no

meaning or effect with respect to the substantive issues in this proceeding for the

claims or defenses of any party hereto.

      This Order is effective as of the dated signed by the Court.

      IT IS SO ORDERED.


Date: April 19, 2021                             s/Judith E. Levy
                                                 United States District Judge


 Respectfully submitted,                       Dated: April 14, 2021

 MICHIGAN IMMIGRANT                            FARMWORKER LEGAL SERVICES
 RIGHTS CENTER                                 /s/ M. Olivia Villegas
 /s/ Anna M. Hill                              M. Olivia Villegas (P83628)
 Anna M. Hill (P78632)                         ovillegas@farmworkerlaw.org
 ahill@michiganimmigrant.org                   Kara Moberg (P73820)
 Diana E. Marin (P81514)                       kmoberg@farmworkerlaw.org
 dmarin@michiganimmigrant.org                  350 E. Michigan Avenue, Suite 310
 15 S Washington Street, Suite 201             Kalamazoo, MI 49007
 Ypsilanti, MI 48197                           Telephone: (269) 492-7190
 Telephone: (734) 239-6863                     Facsimile: (269) 492-7198
 Facsimile: (734) 998-9125




                                           8
Case 5:20-cv-11692-JEL-RSW ECF No. 48, PageID.636 Filed 04/19/21 Page 9 of 9




CENTRO DE LOS DERECHOS
DEL MIGRANTE, INC.
/s/ Benjamin Richard Botts
Benjamin Richard Botts
California Bar No. 274542
ben@cdmigrante.org
Julie Pittman
New York Bar
julie@cdmigrante.org
822 Guilford Ave #970
Baltimore, MD 21202
Telephone: (855) 234-9699
Facsimile: (443) 817-0806
Attorneys for Plaintiffs

PLUNKETT COONEY
BY: /s/ Courtney Nichols
Courtney Nichols (P75160)
Patrick Lannen (P73031)
Kelly Shefferly (P83036)
38505 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304
Telephone: (248) 901-4000
Facsimile: (248) 901-4040
cnichols@plunkettcooney.com
plannen@plunkettcooney.com
kshefferly@plunkettcooney.com
Attorneys for Defendants/Third-Party Plaintiff




                                        9
